UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 8-K ————— CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 11, 2010 ————— [Missing Graphic Reference] Insight Management Corporation (Exact name of registrant as specified in its charter) ————— Florida 333-148697 20-8715508 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 408 West 57th Street, Suite 8E, New York, NY 10019 (Address of principal executive offices) (866) 787-3588 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act Soliciting material pursuant to Rule14a-12 under the Exchange Act Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item 1.01.Entry Into a Definitive Material Agreement On November 11, 2010, Insight Management Corporation, completed the acquisition of Plant Acadia Growing, Inc., (Plant Acadia Growing), and all of its title, interests and membership of its wholly owned subsidiary Simpson Brothers Greenhouses, LLC. Plant Acadia, is a privately held corporation and the parent and sole member of Simpson Brothers Greenhouses, LLC (“SBG”).SBG represents the sole operating activity of Plant Acadia.SBG is a retail greenhouse and wholesaler of farm supplies.It has been in operation since 2004 and is located in Ovid, MI. SBG owns two (2) acres of greenhouse and building area as well as six (6) acres of agricultural property.The period ending September 30, 2010, SBG’s gross profits are $292,645, and has net income before income taxes of$56,077.SBG’s average gross monthly sales, before cost of goods sold, is $65,000.SBG’s tangible assets, which include, plant, property and equipment are $620,100. The Purchase Price of the acquisition of Plant Acadia is $4,750,000 due and payable six (6) months from the date of the completion of the acquisition.ISIM has provided Plant Acadia a Convertible Promissory Note, the terms of which are described below in detail. Item 2.01.Completion of Acquisition or Disposition of Assets On November 11, 2010, the acquisition of Plant Acadia Growing, Inc. (Plant Acadia Growing),was completed by the Board of Directors of the Company. Plant Acadia. whichis the sole member of Simpson Brothers Greenhouse, LLC, a retail greenhouse and wholesaler of farm supplies, is a wholly owned subsidiary of The Good One Inc. which sold all of its interest in Plant Acadia for $4,750,000 pursuant to the terms of a Convertible Promissory Note (attached hereto as EX-10), and described more fully below. a. The transaction was completed and the Stock Purchase Agreement (attached hereto as an exhibit), was executed by the parties on November 11, 2010. b. Plant Acadia is the sole member of Simpson Brothers Greenhouse, LLC.SBG is the sole asset of Plant Acadia.The assets of SBG include two (2) acres of greenhouse and building space and an additional six (6) acres of farmland.As of the nine (9) month period ending September 30, 2010, the total assets of SBG are $757,633 against total liabilities of $404,375.Owner equity is $353,258.Plant Acadia is a wholly owned subsidiary of The Good One, Inc. c. The Good One, Inc. is a shareholder of ISIM and therefore a related party other than in respect to this transaction. It currently owns 23,892,730 common shares of the Company’s stock. This represents 3.9% of the 614,503,394 common shares outstanding as of the date of the transaction.Plant Acadia Growing, Inc. acquired Simpson Brothers Greenhouse, LLC on September 24, 2010. d. ISIM agreed to a purchase price of $4,750,000 to be paid within six (6) months of the date of the acquisition.ISIM has provided Plant Acadia Growing, Inc. a Convertible Promissory Note (attached hereto as an exhibit) with the following terms: 1. Due date of May 11, 2011 2. Principal in the amount of $4,750,000 3. Interest to be compounded upon maturity of 5% 4.To be automatically converted at term as follows: i. to common shares of the corporation at a conversion price equal to 30% of the average closing price of the three (3) days previous to the conversion date; ii. such conversion shall be subject to a limitation ofshares converted so as The Good One Inc’s ownership will not exceed nine tenths (9.9%) of the then current outstanding shares of Common Stock at any one time. e. No material relationship exists between the registrant or any of its affiliates. f. The registrant is a development stage company. Item 9.01 Financial Statements and Exhibits Plant Acadia Growing, Inc. Consolidated Balance Sheet Period ending September 30, 2010 For the period ending September 30, 2010 ASSETS Current assets Cash and cash equivalents $ Accounts receivables Crop inventory Pre-paid expenses Total Current assets Intermediate assets Machinery and equipment Vehicles Total intermediate assets Long term assets Buildings and improvements Real estate - land Total long term assets Total assets $ LIABILITIES Current Liabilities Accounts payable Operating loans - GFCS Current portion term debt Accrued interest Total current liabilities Intermediate liabilities Intermediate term debt Total Intermediate liabilities Total Liabilities Owners' Equity Total Equity Total Liabilities and owners' equity $ Insight Mangement Corporation Consolidated Balance Sheet For the Period ending September 30, 2010 and Pro Forma for the same period Unaudited September 30, 2010 September 30, 2010 Nine months ended Pro forma Consolidation Unaudited Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Investments - Real estate land Accounts payable Inventory Prepaid expenses Other current assets Total Current Assets $ Intermediate assets Machinery and equipment Building and improvements Vehicles Total Intermediate Assets $ TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable Accounts payable - related party Short term notes payable Short term notes payable - related party Convertible notes payable net of unamortized discount Convertible notes payalbe - related party Current portion term debt Accrued interest Total current liabilities STOCKHOLDERS' DEFICIT: Common stock, $0.00014 par value; 1,000,000,000 shares authorized, 598,443,380 and 516,953,806 shares issued and outstanding respectively Additional paid - in - capital Accumulated deficit ) ) Deficit accumulated during re-entry to devlopment stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 30, 2010 INSIGHT MANAGEMENT CORPORATION. By /s/ Kevin Jasper Kevin Jasper Interim Chief Executive Officer (Principal Executive Officer)
